Citation Nr: 1635540	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina 


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection a right ankle disorder.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for a right knee disorder.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a lumbosacral spine disorder.

4.  Entitlement to service connection for a psychiatric disability including posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable rating for tinea cruris.   


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD has been recharacterized on the front page of this decision as service connection for a psychiatric disability to include PTSD.

The issues of whether new and material evidence has been presented to reopen a claim of service connection for a lumbosacral spine disorder; service connection for a psychiatric disability including PTSD, and entitlement to a compensable rating for tinea cruris are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In February 2007, in pertinent part, the Board denied service connection for right ankle and right knee disorders.

2.  Evidence submitted since the Board's February 2007 decision, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims of service connection for right ankle and right knee disorders, and therefore does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 2007 Board decision, in which the Board denied service connection for right ankle and right knee disorders, is final.  38 U.S.C.A. § 7104(b) (West 2014).

2.  New and material evidence has not been received since the Board's February 2007 decision as to the issues of service connection for right ankle and right knee disorders; thus, those claims are not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a May 2011 letter sent prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

With regard to claims to reopen finally disallowed claims, VAOPGCPREC 6-2014 concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, which indicates that the directives of  Kent v. Nicholson, 20 Vet. App. 1 (2006), are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Nonetheless, the pertinent letter satisfied Kent.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the duty to assist, the RO has obtained the Veteran's pertinent medical records.  The Veteran was scheduled for VA examination, but he did not report for these examinations.  Although he has since indicated that he wishes to be examined, in claims to reopen previously denied claims, assistance does not include providing a medical examination or obtaining a medical opinion unless new and material evidence has been submitted.  38 C.F.R. § 3.159(c)(4)(i).  Therefore, as new and material evidence has not been submitted, no further examination seeking an opinion regarding the Veteran's claimed disabilities is necessary to satisfy the duty to assist.  

In addition, the Board notes that additional medical evidence was submitted following the issuance of the statement of the case without initial RO review; however, this evidence does not pertain to the claims decided herein so there is no prejudice to the Veteran in that regard.  The remaining claims are addressed in the remand portion of this decision.

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal as to the issues of whether new and material evidence has been received to reopen the claims of service connection for right ankle and right knee disorders.

New and Material

In February 1998, the RO, in pertinent part, denied service connection for right knee and right ankle disorders.  The Veteran appealed to the Board.  In February 2007, the Board denied those issues.  

In the February 2007 decision, the Board noted that while the Veteran sustained an ankle sprain during service in August 1978 as well as a twisted ankle injury in 1980, he did not have any residual disability related to either event.  The Veteran contended that he had a current right ankle disorder which was related to service.  There was also one medical opinion of record which supported an etiological nexus dated in October 2004, but the Board determined that this opinion and the Veteran's opinion were outweighed by a November 2005 medical opinion which found that .the had no lasting injury from his 1978 ankle sprain and subsequent twisting injury in service.  With regard to the claimed right knee disorder, the Veteran contended that he had a right knee disorder which was aggravated by service.  The Board noted that the Veteran had Osgood-Schlatter disease which preexisted service and did not undergo an increase in severity during service and there was no nexus between current right knee pain the preexisting right knee disease or service. 

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

In this case, the Veteran has submitted duplicate contentions.  Additional VA records were received, but they did not include any information establishing a nexus between a current right ankle disorder and service or showing that the preexisting right knee disorder was aggravated during service or other right knee disorder is etiologically connected to service.  

Thus, new and material evidence has not been received since the Board's February 2007 decision and the claims of service connection for right ankle and right knee disorders are not reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a right ankle disorder is denied.  

The application to reopen the claim of service connection for a right ankle disorder is denied.  



REMAND

With regard to the issues of whether new and material evidence has been presented to reopen a claim of service connection for a lumbosacral spine disorder, service connection for a psychiatric disability including PTSD, and a compensable rating for tinea cruris, additional pertinent medical evidence has been added to the record including VA physical therapy records for low back disability; VA clinical records reflecting a positive PTSD screen, a diagnosis of depression, and included a traumatic brain injury (TBI) examination; and a VA scar examination which included a general skin evaluation.  The RO has not initially reviewed those records and there is no waiver of initial RO review.  

In addition, with regard to the psychiatric claim, there does not appear to be a diagnosis of PTSD; however, the Veteran did not report for his examinations and subsequently indicated that he wanted an examination.  He has asserted that he has PTSD due to harassment and a physical altercation during service.  Although all of the details of that altercation as presented by the Veteran are not documented in the service treatment records, the fist fight itself was documented and the Veteran has been service connection for TBI and scarring due to that incident.  Also, as previously noted, the record shows that the Veteran has depression which is a matter also for consideration per Clemons.  In light of the foregoing, the Veteran should be afforded an examination.  Likewise, although the Veteran did not report for scheduled evaluation for the skin disorder, he has since indicated he wants an examination for tinea cruris and this case is being remanded for additional action.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran updated VCAA notice to include 38 C.F.R. § 3.655.  

2.  Obtain any updated medical records from the Durham VA Medical Center and associate them with the record.

3.  Schedule the Veteran for a VA psychiatric examination.  The record must be reviewed by the examiner.  All necessary tests should be conducted and all clinical findings reported in detail.  The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.  The examiner is asked to determine whether the Veteran has PTSD.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current psychiatric disorder, including PTSD, had its clinical onset during active duty, if a psychosis was manifest within one year of service, or if a current psychiatric disability is related to any in-service disease, injury, or event, to include the documented inservice physical altercation as well as asserted harassment.  Also, if the examiner finds that the Veteran meets the diagnostic criteria for diagnosis of PTSD, the examiner should indicate whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.   

4.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected tinea cruris.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  

5.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  Complete any other development necessary due to evidence obtained as part of the above development.

6.  Readjudicate the claims on appeal in light of all of the evidence of record including all evidence added to the record subsequent to the statement of the case.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


